El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los demandados, los herederos de Engenio Marcelino Verges, apelan de nna sentencia en un pleito de reivindi-cación de dos fincas rústicas, conocida una de ellas con el nombre de “Adela,” y situadas ambas en el barrio de Jo-bos, de G-uayama, las cuales fueron vendidas en el año 1895 a Eugenio Marcelino Verges por Enrique Amy Pa-reñó como representante legal de sus menores hijos, los aquí demandantes, en cumplimiento de dos órdenes distin-tas dictadas por un tribunal competente, a instancias de dicho Amy Pareñó, autorizando tal traspaso,- así como del pronunciamiento de costas.
La demanda es un documento formidable. Copiamos de la misma lo siguiente:
*51“Alegan los demandantes qne no habiendo pagado don Enrique Amy a don Eugenio Marcelino Verges la cantidad que le adeudaba y por la que le dió la garantía que se expresa en la precedente ale-gación, convinieron ambos por comodidad de sus negocios, en susti-tuir dicha garantía con otras fincas; y no teniendo don Enrique Amy finca propia que conviniera a su acreedor, puestos ambos de acuerdo y con perfecto conocimiento por parte de los dos de la na-turaleza y calidad de la nueva garantía convinieron en que la cons-tituirían con las dos fincas que se han descrito en esta demanda en la - alegación III, que en aquel tiempo, o sea en el año 1895, eran ya propiedad de los ahora demandantes, que las habían adquirido por herencia de su madre doña Carlota Ramú, y esposa que había sido de don Enrique Amy. Y siguiendo los términos de tal acuerdo, don Enrique Amy Pareñó, acudió al Tribunal competente promoviendo un expediente de autorización judicial, como padre de los ahora de-mandantes, para que le permitiera vender las dos fincas antes referi-das, por razón de utilidad y necesidad para los menores, fundando tal petición en hechos, que no eran los de la existencia de sus pactos y convenios con don Eugenio Marcelino Verges; y obtenida tal auto: rización sobre tales fundamentos, don Enrique Amy y don Eugenio Marcelino Verges, conocedores ambos de todos esos hechos, otorga-ron en once de marzo dé 1895, escritura por la que se hacía apa-recer que don Enrique Amy vendía a don Eugenio Marcelino Verges, por precio recibido, las dos fincas que se han descrito en esta demanda en la alegación III. Pero alegan los demandantes que in-mediatamente de otorgado tal documento, suscribieron los dos seño-res Amy y Verges otro documento, ’de carácter privado, estableciendo el verdadero convenio que entre ellos había existido, y haciendo cons-tar el hecho que ahora los demandantes alegan de que en tal su-puesta compraventa no medió precio, ni entrega del mismo, y sí so-lamente una garantía para el pago de 6,667 pesos con 80 centavos, que el Sr. Amy adeudaba al Sr. Verges.”
También los demandantes alegaron expresamente que Verges nunca poseyó dicha finca en concepto de dueño y que jamás tuvo la intención de adquirirla para sí, sino que es-tuvo en posesión de la misma- basta s.u muerte, y los de-mandados ban continuado en tal posesión; que los deman-dantes en ninguna ocasión ban. ratificado o consentido, a la venta o traspaso de las fincas y nunca ban recibido el precio de dicha venta ni parte del mismo,
*52En. el caso de Amy v. Verges, 33 D.P.R. 372, éstas y otras alegaciones allí enumeradas fueron interpretadas li-beralmente y aceptadas como ciertas en la forma alegada, con el fin de sostener que la demanda aducía hechos sufi-cientes para constituir una causa de acción, al ser atacada por una excepción previa. Sin embargo, el caso, según se desarrolló por la prueba aducida en el juicio, ’reveló una situación muy distinta en sus detalles esenciales de la in-dicada por la demanda.
Las dos órdenes autorizando la venta de las dos fincas en cuestión fueron dictadas en dos procedimientos distintos. Los autos originales de uno de estos procedimientos, apa-rentemente del primero que fué instituido, parecen haberse perdido. Los autos que tenemos a la vista no contienen co-pia de la petición radicada primeramente solicitando la au-torización judicial, y en la orden que se. dictó posterior-mente, de conformidad con la súplica de la referida peti-ción, no hay nada que indique que los dichos o declaracio-nes de los testigos presentados en su apoyo encubrieran a la corte o dejaran de revelar o en alguna forma tergiver-saran el verdadero carácter de las relaciones existentes en-tre Amy y Verges, o de la transacción proyectada, que ha-bía sido convenida por ellos.
La petición en el segundo procedimiento, en lo perti-nente;, así como las dos órdenes en cuestión, se copian al margen.1
La única prueba sobre la cual los demandantes fundan su reclamación respecto a una venta simulada y una subs-titución material de la propiedad perteneciente a ellos como garantía del pago de la deuda previamente garantizada por una enajenación similar de otra finca perteneciente a Amy, consiste en dos documentos privados, suscrito uno de ellos por Eugenio Marcelino Verges en 1886, y el otro por Verges y Amy al efectuarse la llamada venta, simulada de la propiedad de. los demandantes, y habiendo sido ambos, do-*53cimientos copiados íntegramente en el caso de Amy v. Amy, 15 D.P.R. 415, no es necesario volverlos a copiar ahora. No hay nada en ninguno de estos documentos que sostenga la teoría de una garantía substituida, de una venta simu-lada, de fraude a la corte, o de que se dejara de cumplir substancialmente con los términos y condiciones de las ór-denes autorizando la venta.
En el caso anteriormente mencionado, al referirse a es-tos documentos, y citando con aprobación de la opinión del juez de la corte de distrito, esta corte dijo:
“La prueba que para justificar tal simulación, se aduce, son los documentos privados, otorgados en. las indicadas fechas, y las de-claraciones de varios testigos, entre ellos los mismos Sres. Verges y Amy, tendentes a justificar que dicha finca estuvo siempre en poder del Sr. Amy, demandado. Estos documentos privados ni en su letra ni en su espíritu niegan la existencia y realidad de los traspasos veri-ficados por escritura pública y únicamente aclaran lo relativo al precio o valor señalado a la finca; pero aun concediendo a esta prueba y a las declaraciones de- los testigos, todo el alcance que in-tentan los demandantes, llegaríamos a la conclusión de que esos contratos están fundados en otra causa, verdadera y lícita, según la misma prueba, y por tanto, aquellas escrituras de traspaso no adolecen del pretendido vicio de nulidad y según tiene declarado el artículo 1243 del Código Civil, (1276 del antiguo) ; y según tiene declarado -al interpretar este artículo el Tribunal Supremo de España, en su resolución de 14 de marzo de 1891, en que se sos-tiene que:
“ ‘La simple expresión de una causa inexacta o falsa hecha por las partes al otorgar el contrato, no lo anula, siempre que resulte fun-dado en otra, que aun cuando distinta de la expresada sea verda-dera y lícita; porque en tal caso siendo tan sólo aparente la falta de causa, resulten eficaces las obligaciones contraídas por los inte-resados con pleno conocimiento de la verdad.’ ” •
La enajenación que primeramente se tuvo en mente en aquel entonces era el traspaso en 1886 por Amy a Verges de la propiedad conocida más tarde con el nombre de “Trinidad,” la cual fue traspasada por Verges a Amy en el *541895 contemporáneamente con la venta de la finca que atora los demandantes tratan de reivindicar.
Pero lo qne se dijo en aqnel entonces con relación a tal transacción es aplicable con tanta, si no con mayor fuerza, a la venta posterior qne estamos considerando.
T sobre el mismo aspecto del caso anterior, la corte, en la página 408, se expresó de la siguiente manera:
“Con respecto a la acción sobre reivindicación, estamos de acuerdo con la corte inferior en que no se probó fraude alguno en la escritura por parte de Amy a Verges o de este último a Amy. El he-cho de no haberse expresado debidamente el precio, no importa, puesto que había una causa lícita para el traspaso, o sea la deuda que tenía Amy con Verges. La Sra. Carlota Ramú fué parte en la escritura y no vemos cómo puedan ser oídos sus herederos para afir-mar que un acto de fraude por parte de dicha señora pueda redun-dar en beneficio de ellos. Amy que fué un testigo de los demanda-tes, declaró que cuando se hizo el traspaso a él por Verges creyó que arreglaría todo con sus acreedores (Exposición, p. 29) y es ocioso por parte de los apelados el sugerir que él trataba de defrau-dar a sus propios hijos. En el caso presente no existe ninguna prueba de haberse cometido fraude. Al parecer todo el mundo obraba de buena fe.”
Ahora, al igual que al tiempo de nuestra decisión del caso de Amy v. Amy, supra, “el hecho de no haberse ex-presado debidamente el precio, no importa.” Aunque esta-ríamos igualmente justificado para decir lo menos, no ne-cesitamos ir tan lejos para insistir ahora en asegurar, en lo que concierne a Amy Pareñó, que “es ocioso por parte de los apelados el sugerir que él trataba de defraudar a sus propios hijos.” La manifestación que hemos transcrito últimamente proclama cuál pudo haber sido, con toda pro-babilidad humana, la actitud mental del juez de primera instancia de Guayama hacia tal sugestión, si se hubiese he-cho durante el curso del procedimiento instituido por Amy Pareñó en 1893;
Evidentemente, Verges consideró el traspaso de 1886 como una mera garantía de la deuda de Amy Pareñó y *55tuvo la intención de considerar la escritura como una de hipoteca, no. importa cuál pudiera haber sido el entendido o convenio entre las partes sobre este extremo en aquella época. También es claro que no medió dinero alguno en la transacción de 1895, pero no se desprende que el tras-paso de la finca perteneciente a los demandantes en marzo del año últimamente mencionado fuera la mera substitución de una garantía por una deuda preexistente, o sin que Verges satisficiera el valor adecuado y suficiente directa o in-directamente a los demandantes. Tampoco el memorándum suscrito por Verges y Amy en la fecha del doble traspaso robustece la teoría de los demandantes en cuanto a la tran-sacción. Dicho documento no menciona ni sugiere una subs-titución de garantía, y sí habla en términos claros de un arreglo o convenio amistoso' sobre la deuda de Amy a Verges. El precio para la liberación y traspaso por Verges de la finca de Aguamanil conocida por “Trinidad” fué el traspaso absoluto a él de la propiedad de Jobos pertene-ciente a los demandantes, en pago y satisfacción de la deuda de Amy. El precio para la enajenación de la pro-piedad perteneciente a los demandantes fué el traspaso por Verges a Amy Pareñó de la finca conocida por “Trinidad,” que era una hacienda de café mucho mayor en ex-tensión, situada más convenientemente, y de mucho más valor que los dos predios adquiridos por Verges, y, en lo referente a los menores, el supuesto beneficio y la utilidad que ellos derivaban de la transacción en su totalidad, in-cluyendo, si no una expectativa de participar en la propie-dad así adquirida por el padre, por lo menos la obligación asumida por él de reembolsarles, cuando llegaran a su ma-yoridad, una suma equivalente al montante total de su deuda anterior con Verges, que representaba el doble del valor de la propiedad de Jobos, juntamente con la promesa y la habilidad aparentemente acrecentada de Amy Pareñó para prestar la garantía adecuada para el cumplimiento de *56su obligación. El resultado neto hubiera sido exactamente el mismo qne si Verges le hubiera pagado a Amy 667 pesos con 87 centavos en efectivo en presencia de un notario y mediante el otorgamiento de una escritura por la finca de Jobos ; y si Amy le hubiera devuelto inmediatamente a Verges el mismo dinero en efectivo, igualmente en presencia de un notario, al firmarse la segunda escritura, como el precio material por la liberación y traspaso de la hacienda de café.
Cualquier duda de lo que realmente ocurrió y en cuanto al verdadero fin e intención de las partes queda aclarada por la existencia de dos asientos de puño y letra de Verges que éste hizo en sus libros al efectuar la transacción anteriormente mencionada. Dichos asientos son como sigue:
“Marzo 12. Poi’ transacción que bago con Enrique Amy por la que le devuelvo la Estancia Trinidad de Guamaní, y le tomo en pago 86.56 cuerdas pastos que tenían sus hijos Amy y Ramú en la Adela (Jobos) propiedad por propiedad sin que cruzare entre nos un céntimo en efectivo. La deuda es la que existe a ego. de la Es-tancia Trinidad en mis libros, $6,667.86 y no he cargado jamás inte-reses en consideración a su posición y para bien de sus otros hijos con Tututa. Los títulos de propiedad han sido hoy pasados por ante el Noto. D. José Mo. Capó, figurando (convencionalmente) la Trinidad con $30,000 y las tierras de Jobos en $3,200, por ser así dentro de la ley por efecto de los dros. rs., pero la operación según he explicado más arriba y consta en documento privado que firmé hoy con Amy.
“Hago entrega desde luego de la Trinidad, pero las tierras de Jobos están comprometidas según contrato con los Amorós Hs. y sólo vence en 1900, contrato que me comprometo respetar mediante el pago de $266.71 anual a contar desde el 1er. plazo de 1894, da-tando ntro. arreglo desde 1893 y representa 4% anual de intereses sobre la deuda de $6,667.86 durante el tiempo que quede privado de la posesión libre de las tierras de la Adela.
“Marzo 12, 1895. Enrique Amy a Estancia Trinidad. Por tras-paso por documento público de dicha estancia, incluido todo gasto de escrituras, etc., de cuenta del l9, $6,667.86.
“Diversos a Enrique Amy. Bienes Raíces. Por compra a Enrique Amy de 43.28 cuerdas tierras de la Hda. Adela en Jobos de *57G-uayama, las que correspondieron a Tututa en el reparto de los bienes de su abuelo D. Simón Moret, $1,600. Id. de igual lote del mismo E. Amy que correspondió por igual concepto a don Luis Ramú y le compró Amy con dinero del seguro de vida de Tututa, 1600.
“E. M. Verges, Cuenta Capital. Por rebaja en estimación que bago en la cuenta de Amy por virtud de esta transacción siendo este sacrificio a favor de los hijos'menores de Tututa y debe su padre afincar en la finca de café en Guamaní, $3,467.86. (Total) $6,667.86.”
El propósito de la autorización judicial para la enajena-ción de la propiedad de los demandantes fué la inversión del producido de la venta para adquirir una finca mayor y de más valor contigua a las fincas que Amy Pareñó tenía en Aguamanil. La permuta de las fincas efectuada en marzo 12 de 1895 fué un cumplimiento substancial de los términos y condiciones de las órdenes en cuestión en lo que a Verges se refería, a menos que las dos órdenes que contenían tal autorización puedan y deban interpretarse en el sentido de exigir un traspaso directo a los menores o a Amy Pa-reñó como su representante legal, y expresamente en de-pósito (in trust) para ellos, y de imponer a Verges el de-ber- y la obligación de otorgar una escritura en tal forma, o de insistir en la creación y constitución en el mismo do-cumento de una primera hipoteca por Amy Pareñó sobre la propiedad en cuestión a favor de sus menores hijos y por vía de garantía para proteger sus intereses. En au-sencia de una disposición expresa a este efecto en las ór-denes a que nos hemos referido, o de cualquier insinuación clara de tal fin o intención por parte de la corte que expi-dió tales órdenes, apenas parecería razonable exigir a Verges un cumplimiento estricto con sus términos y condicio-nes para la protección de los menores en cuestión, lo que pudo haber sido sugerido por el fiscal o incluido por la corte en sus órdenes, sin necesidad de tal sugestión, pero lo que en realidad nunca fué sugerido o incluido, ni apa-*58rentemente en ningún momento estuvo en la mente de nin-guna de las partes interesadas.
En nuestra consideración de este asunto, no debemos perder de vista la ley substantiva ni el Código de Enjui-ciamiento Civil que estaban en vigor al tiempo que ocurrie-ron los hechos en cuestión.
Sin embargo, debe notarse de paso que aún bajo las reglas más elásticas de la práctica de equidad en las cortes federales y del estado, “el comprador por lo general no tiene deber alguno de investigar cómo se aplica el produ-cido de la venta.” 31 C. J. 1056, pár. 141; Knotts. et al. v. Stearns et al., 91 U. S. 638.
Más aún: “Cuando una corte tiene jurisdicción para or-denar que se efectúe una venta y de la propia faz de los procedimientos con respecto a la misma aparece que éstos son regulares, y alguien compra la propiedad de .buena fe, por buena causa y sin conocimiento real o implícito de al-gún defecto o irregularidad que a lo sumo harían la venta anulable,. su título será protegido; y bajo esta regla, un comprador no será desposeído a causa de fraude por parte de un tutor que hizo que se efectuase la venta,. cuando tal comprador no tenía conocimiento de tal fraude.” 28 C. J. 1201, pár. 351.
T, aunque el comprador no puede evadir la doctrina de caveat emptor, en circunstancias que justifiquen su apli-cación, sin embargo,
“. . . No está obligado a investigar las irregularidades que no aparecen de'los autos; ni se le exige que investigue lo sucedido con anterioridad a la sentencia o resolución que reconoció la necesidad de que se realizase la venta.” Id. 1202.
Además,
“A menos que el estatuto lo exija, no es necesario para la vali-dez de la venta, que el tutor, haga un informe de la misma a la corte.” Id. 1189, pár. 329.
No sólo deben considerarse los hechos en el presente *59caso desde el punto de vista de los códigos Civil y de En-juiciamiento Civil anteriores, sino qne, a fin de obtener tal pnnto de vista e incidentalmente, la única perspectiva ver-dadera o adecuada, ambos códigos deben ser interpretados a la luz de sn historia y teniendo en gran estima la santi-dad de la patria potestad así como la pureza en que es de presumirse se basa y que gobierna el ejercicio de tal poder.
Los artículos 164 del Código Civil y 2014, 2022 y 2023 del Código de Enjuiciamiento Civil vigentes en esta isla con anterioridad al 1904, leen como sigue:
“Art. 164. El padre, o la 'madre en sn caso, no podrán enaje-nar los bienes inmuebles del bijo en que les corresponda el usufructo o la administración, ni gravarlos, sino por causas justificadas de •utilidad o necesidad,' previa la autorización del Juez del domicilio, con audiencia del Ministerio Fiscal, salvas las disposiciones que, en cuanto a los efectos de la transmisión, establece la Ley Hipote-caria.”
“Art. 2014.. La autorización se concederá en todo caso bajo la condición de haberse de ejecutar la venta en pública subasta, y pre-vio avalúo si se tratare de bienes comprendidos en alguno de los números l9, 39 ó 49 del artículo 2010.
“Exceptúanse de esta regla las-ventas hechas por el padre, o por la madre con patria potestad. Estos podrán realizarla sin otro requisito que el de haber obtenido previamente la autorización judicial, con audiencia del Promotor fiscal y de las personas designadas en el art. 204 de la Ley Hipotecaria.”
“Art. 2022. Hecha la venta, cuidará el Juez, bajo su responsa-bilidad, de que se dé al precio que se haya obtenido la aplicación indicada al solicitar la autorización.
“Art. 2023. El precio se entregará, mientras se da la aplica-ción correspondiente, al tutor o curador si estuvieren relevados de fianza, o si las que tengan prestadas son suficientes para responder de él.
“En otro caso, se depositarán en el establecimiento público en que deban constituirse los depósitos judiciales.”
Después de indicar la íntima relación existente entre los artículos correspondientes del Código de Enjuiciamiento Civil, el artículo 144 del Código Civil Español y el 205 de *60la Ley Hipotecaria, Manresa, en sus Comentarios al Có-digo de Enjuiciamiento Civil, tomo 6, página 465, dice (bas-tardillas nuestras):
"Bu virtud de todas estas disposiciones, el padre o la madre con patria potestad pueden enajenar o gravar dichos bienes de los hijos sin otro requisito que el de obtener la autorización del juez de pri-mera instancia del domicilio, previa la justificación de necesidad o utilidad ante el mismo juez con audiencia del Ministerio fiscal.”
Scaevola, al disentir los remedios disponibles y los no disponibles a los menores cuyos derechos o intereses ban sido perjudicados por el ejercicio indebido de la autoridad paterna bajo la restricción impuesta por el artículo 164 del Código Civil, en su tomo 3, página 319, de sus Comen-tarios hace la siguiente e interesante comparación:
"... El art. 1296 dice que la ‘rescisión de que trata el núm. 2p del 1291 (contratos celebrados con autorización judicial.’ El le-gislador ha creído, no sin acierto, que este requisito es suficiente para «alejar la posibilidad de lesión en un contrato, y por eso no concede la rescisión en tal caso. Ahora bien: si esto sucede en el caso de los ausentes, con mayor motivo sucederá en el de los hijos, puesto que el contrato es celebrado por el padre o la madre, perso-nas en quienes precisa suponer el más alto grado de cariño. Prueba esto otra consideración, la de que si la venta o el gravamen se lle-vase a efecto sin la autorización judicial, el contrato sería nulo, a tenor de lo dispuesto en el párrafo primero del art. 4P del Código.”
Y más adelante, con respecto al estado de la ley anterior y posterior a la aprobación del artículo 164, conside-rada desde el puntó de vista del remedio, en la página 321 bailamos lo siguiente:
"De lo expuesto se desprende la diferencia radicalísima que en cuanto a los derechos de los hijos, en el caso de la venta de bienes inmuebles hecha por el padre, existe entre el silencio del Código y la doctrina terminante de la ley 24, tit. XIII, Part. 5», confirmada en sentencias de 16 de enero de 1862, 30 de diciembre de 1864, l9 de febrero de 1867, 20 de abril de 1870 y 18 de mayo de 1878, que por el solo hecho 'de la venta declaraba obligados y empeñados al hijo los bienes del padre, y si no bastaren, podía demandar los ven-*61didos a quien quier que los fallen e debenlos cobrar. Lo mismo dicen otras dos más recientes, las de 12 de abril y 30 de 1866 que transcribimos: ‘Las enajenaciones hechas por el padre de bienes propios de los hijos — expresa la primera — sólo se anulan y se da contra ella la acción reivindicatoria, según la ley 24, tit. XIII, Part. 5% si el hijo no pudiese ser indemnizado con los bienes de su padre y no quisiere heredar de él. Carecen de aplicación al caso presente las leyes referentes a la venta de bienes de menores que no están sometidas a la patria potestad, sino a la guarda de tutores o curadores. ’
“La segunda expone que ‘con arreglo a la ley 24, tit. XIII, Par-tida 5% el padre que enajena' los bienes que el hijo tuvo de su ma-dre responde con los suyos propios fasta que recibiesse dellos en-trega de aquello que el padre le oviese enagenado, pudiendo el hijo, en caso de insolvencia del pádre, demandar sus bienes a quien que los fallen, siempre que el hijo non quisiere heredar nin aver parle en los bienes del padre. Ciialesquiera que sean las reglas que hoy rigen respecto a la enajenación de bienes raíces propiedad de los menores de edad constituidos en la patria potestad, es lo cierto que en la época en que tuvo lugar el contrato relativo a la finca de que se trata, el padre podía proceder a la venta de los bienes raíces del peculio adventicio del hijo sin necesidad de licencia judicial. La insolvencia en que a su muerte quedó el padre, y la-circunstancia' de no haber sido su heredero su hijo, hace nacer en favor de éste la acción que le da la ley para demandar sus bienes a qtiien quier que los fallen, sin que obste a ello que la venta se hiciera con licencia judicial ni que se constituyera .hipoteca para asegurar la inversión del precio a favor del menor, porque una y otra cosa no eran nece-sarias para el caso, debiendo además tenerse en cuenta que este úl-timo extremo se estableció eñ'beneficio del comprador.’ La dife-rencia es, según hemos dicho, radicalísima y menos favorable a los hijos.”
Manresa empieza su comentario del artículo 164 (2 Co-mentarios al Código Civil, - segunda edición, página 41) con la siguiente afirmación:
“Dudoso y vacilante se muestra nuestro derecho antiguo, y, por lo tanto, la jurisprudencia que'lo ha interpretado, acerca de si es o no necesaria la autorización- judicial- para que los padres puedan enajenar o gravar los bienes de sus hijos. En efecto.- encontra-mos establecido claramente en el Fuero Juzgo que el padre debe *62tener su buena de los hijos; mas non puede nada vender ende win enajenar. Las Partidas signen también la doctrina de que como quier que tales bienes deben ser del padre e puede esquilmar los frutos dellos, con iodo eso non los debe enajenar en ninguna ma-nera; pero añade más adelante, e si por aventura los enajenase, ori-ginándose ' de la interpretación de esta frase la diversidad de crite-rio a que antes hacíamos referencia.
“En la legislación extranjera no ofrece menores dudas la inter-pretación de algunos códigos, por ejemplo, el de Francia, acerca del que sostienen las dos opiniones contrarias Demolombe y Laurent, afirmando el primero que se necesita autorización judicial, y el se-gundo que ésta no cabe en los preceptos de la ley.
“Respecto a nuestro Código, no puede haber duda alguna de que para la enajenación de bienes inmuebles o para gravarlos, es precisa la autorización judicial.”
La cuestión de si un contrato otorgado por un padre de acuerdo con una orden expedida por un tribunal compe-tente puede considerarse o no anulable en todo caso a ins-tancias de un hijo o hijos menores de edad al llegar a su mayoridad, en opinión de Scaevola, es claramente rebati-ble. Scaevola y Manresa están de acuerdo en que no puede rescindirse tal contrato. Scaevola insiste en que no pro-cede una acción por daños y perjuicios. Manresa sostiene un criterio contrario en cuanto a esto. 2 Comentarios al Código Civil (ségunda edición) página 47.
Que el efecto de una autorización judicial, una vez ob-tenida, sin tener en cuenta los medios empleados o las cir-cunstancias envueltas, es el de proteger al comprador y colocar a los menores en una posición poco ventajosa, es claramente la conclusión a que llega Scaevola. La bondad-de esa conclusión puede o no estar sujeta a controversia. Una proposición .más significativa y más incuestionable que se deduce claramente del tenor general y el efecto de los puntos de vista expresados por ambos comentaristas es que el artículo 164 del Código Civil fijó una limitación y restric-ción definida e inequívoca sobre el ejercicio de la tradicional patria potestad. El alcance y efecto de esta invasión esta-*63tutoría de la autoridad y poder paternos deben medirse por el alcance y significado del requisito estatutorio inter-pretado en relación con otras disposiciones en parí materia.
Otro paso largo en la misma dirección, aunque desde luego no retroactivo en sus resultados, fué dado por nues-tra Legislatura Insular con el artículo 229 del Código Civil Bevisado, según fué enmendado en 1911, artículo que en parte lee así:
“El ejercicio de la patria potestad no autoriza al padre ni la madre para enajenar o gravar bienes inmuebles de clase alguna, o muebles cuyo valor exceda de quinientos dólares, pertenecientes al hijo, y que estén bajo la administración de aquéllos, sin previa au-torización de la corte de distrito en que los bienes radiquen, previa comprobación de la necesidad o utilidad de la enajenación o el gravamen, y de acuerdo con lo dispuesto en los artículos 80, 81 y 82 de la ley referente a procedimientos legales especiales.”
El artículo 82 de la Ley referente a procedimientos le-gales especiales, dispone que:
“En cualquier caso en que el juez autorice al solicitante para algún acto o contrato, en que el menor o incapaz obtenga dinero u otros valores, la resolución determinará la colocación o inversión de lo adquirido y el fiscal vigilará por los medios que considere ade-cuados el cumplimiento de la resolución judicial.
“La subasta de bienes propiedad de menores o incapaces deberá verificarse ante el mársbal del distrito, previa publicación de los edictos correspondientes.
# # s& s& s& #
“Cualquier infracción de la orden dictada por el juez, será cas-tigada como desacato, sin perjuicio de las responsabilidades civiles y criminales en que el infractor incurra.”
Omitimos aquí las elaboradas disposiciones de los ar-tículos 80 y 81 para mayor brevedad.
El fin obvio de estas disposiciones más recientes no fué meramente restablecer las reglas prescritas por las leyes en vigor al tiempo de adoptarse nuestro Código de Enjui-ciamiento Civil actual y suplir las omisiones del mismo, sino también para proveer protección adicional para los *64derechos de los menores, confiriendo a la corte y a los fis-cales poderes qne no tenían, e imponiéndoles deberes y responsabilidades qne no existían bajo el Código Civil es-pañol y sn sistema de procedimiento. De lo contrario, no habría necesidad, ni podría darse nna explicación satisfac-toria, de la modificación hecha en tales leyes, y el hecho de esa modificación es por sí mismo evidente.
El efecto de estos cambios en lo qne al dominio de la corte sobre el ejercicio de la patria potestad se refiere, ha sido redncir la autoridad paterna al mismo nivel general qne la de nn tutor o defensor.
Sin embargo, esta corte, en nn caso reciente, el de Fuentes v. El Registrador, 24 D.P.R. 619, por voz de sn Juez Presidente anterior, se mostró unánime'en cnanto al punto envuelto en la siguiente afirmación:
“El artículo 82 de la Ley de Procedimientos Legales Especiales, tal como quedó enmendado por la Ley No. 33 de 9 de marzo de 1911, previene que en cualquier caso en que el juez autorice al re-presentante del menor para algún acto o contrato en que el menor obtenga dinero u otros valores, la resolución determinará la coloca-ción o inversión de lo adquirido y el Fiscal vigilará por los medios que considere adecuados, el cumplimiento de la resolución judicial. En consonancia con ese precepto Gabriel C. Fuentes estará obligado a justificar la inversión de los $900 que recibió por la venta de los condominios que tenían sus hijos sobre la casa subastada por el •Márshal de la Corte de Distrito de Iiumacao; pero no es el Regis-trador de Caguas el llamado a exigir la justificación de esa inversión sino el Fiscal del distrito.”
El registro de la propiedad es una institución para la protección de terceros.
Es deber indiscutible del registrador rehusar la inscrip-ción de un documento que sea fatalmente defectuoso o in-dicar la existencia de cualesquiera defectos subsanables de que adolezcan los documentos que de lo contrario serían inscribibles. Con su fianza oficial responde de cualquier omisión o negligencia en el cumplimiento de tal deber. El decir que el registrador no puede poner reparos a una es-*65critura de enajenación otorgada de conformidad con una autorización judicial para la venta de propiedad pertene-ciente a menores, por no habérsele demostrado la forma en que ha de invertirse el producido de la venta, significa, en caso de significar algo, qne la falta por parte del padre o tutor de invertir nuevamente el dinero como lo exige la or-den autorizando la venta, no-puede afectar el título de un comprador que se ha desprendido de su dinero al recibo de la escritura de la propiedad en cuestión.
A fortiori, en 1895, a falta de tal requisito estatutorio, y en ausencia de una disposición específica en la orden au-torizando la venta o enajenación de propiedad inmueble, la responsabilidad para el debido cumplimiento del deber im-plícito que tenía un padre en relación con la reinversión del producido, el otorgamiento de una hipoteca o la prestación de una fianza para la protección de los menores, difícilmente podría decirse que' descansaba sobre los hombros del com-prador de la propiedad inmueble así enajenada o sobre los hombros de un comprador de la propiedad traspasada al padre de tales menores con el fin de ser gravada posterior-mente en beneficio y para utilidad de ellos.
Toda la historia del presente caso desde la fecha del se-gundo matrimonio de Amy en el 1883 se encamina hacia ese acontecimiento como factor principal de la situación exis-tente al tiempo de obtenerse la autorización judicial para la venta de las dos propiedades pertenecientes a los hijos , del peticionario habidos en su primer matrimonio.
Una de dichas propiedades había sido comprada con el producto de una póliza de seguro de vida después de la muerte de la primera esposa. El título' de la otra finca, cuya enajenación se autorizó primeramente, había sido ad-quirido directamente por herencia. En la demanda del pre-sente caso, al igual que en los pleitos anteriores, los deman-dantes alegan qne han adquirido ambas propiedades por herencia y asi las considera y hace referencia a ellas repe-*66tidas veces el abogado de los apelados desde que comienza 'basta que termina su alegato.
La orden que primeramente se obtuvo autorizaba la venta de una propiedad perteneciente a los Lijos del primer matrimonio, la cual adquirieron por herencia de su difunta madre. La petición para la segunda orden fué presentada por Amy siendo ya casado y como padre de los menores en cuestión habidos del primer matrimonio. En ella se solicitaba que se espidiera una orden autorizando la venta de una segunda finca perteneciente a dichos meno-res, como un incidente del traspaso ya autorizado y como parte de la misma transacción. Bajo estas circunstancias no necesitamos detenernos en este estado del caso para so-fisticar acerca del verdadero status técnico de la propiedad adquirida con el producto de la póliza de seguro de vida a favor del cónyuge supérstite y de los hijos de una esposa y madre fallecida.
La fraseología de las dos órdenes y de la única peticion-ante nos debe interpretarse en relación con los hechos que aparecen de la faz de dichos documentos, suplementados, de ser ello necesario, por cualesquiera otros que pueda ra-zonablemente presumirse estuvieron principalmente en la mente del peticionario, del fiscal y del juez, y a la luz de la ley aplicable a tales hechos.
De acuerdo con el contexto del artículo 160 del Código Civil anterior, el padre que tiene la potestad y compañía de un menor es el usufructuario así como el administrador de toda la propiedad adquirida gratuitamente o por cual-quier título lucrativo perteneciente a dicho menor.
Los artículos 163, 491 en parte, y 492, leen como sigue:
<íArt. 163. Los padres tienen, relativamente a los bienes del hijo en que les corresponde el usufructo o administración, las obli-gaciones de todo usufructuario o administrador, y las especiales es-tablecidas en la sección 3* del tit. 59 de la Ley Hipotecaria.
4‘Se formará inventario, con intervención del ministerio fiscal, de los bienes de los hijos en que los padres tengan sólo la administra-*67ción; y, a propuesta del mismo ministerio, podrá decretarse por el Juez el depósito en los valores mobiliarios propios del hijo.”
“Art. 491. El usufructuario, antes de entrar en el goce de los bienes, está obligado:
#*##***
“29. A prestar fianza, comprometiéndose a cumplir las obliga-ciones que le correspondan con arreglo a esta sección.
“Art. 492. La disposición contenida en el número 29 del pre-cedente artículo, no es aplicable al vendedor o donante que se hu-biese reservado el usufructo de los bienes vendidos o donados, ni tampoco a los padres usufructuarios de los bienes de sus hijos, ni al cónyuge sobreviviente respecto a la cuota hereditaria que le conce-den los artículos 834, 836 y 837, sino en el caso de que los padres o el cónyuge contrajeren segundo matrimonio.”
Los artículos 157, 168 en. parte, y 200 a 206, inclusive, de la Ley Hipotecaria son como sigue:
“Art. 157. 'Son únicamente hipotecas legales las establecidas en el artículo 168.”
“Art. 168. Se establece hipoteca legal:
* * * # =& # #
“2. En favor de los parientes a que se refiere el artículo 811 del Código Civil, por los bienes que declara reservables, sobre los del obligado a reservarlos; y en favor de los hijos sobre los bienes de sus padres, por los que éstos deban reservarles según las leyes, y por los que pertenecen a dichos hijos mientras están bajo la patria potestad del padre o madre, en el caso de que éstos contrajeren se-gundo matrimonio.
“3. En favor de los herederos del cónyuge premuerto, sobre los bienes del sobreviviente, por la cuota hereditaria que corresponde usufructuar a éste según la ley, en el caso de que para tal objeto pasen a su poder bienes determinados, siempre que contrajere segun-das nupcias.”
“Art. 200. El padre, o en su defecto la madre, son los adminis-tradores legales de los bienes de los hijos que están bajo su potestad, aunque con la obligación de constituir hipoteca legal en favor de los últimos cuando contrajeren segundas nupcias.
“Art. 201. Los hijos a cuyo favor establece el artículo anterior hipoteca legal, tendrán derecho:
“1. A que los bienes inmuebles.de su pertenencia se inscriban a su favor, si ya no lo estuviesen.
*68“2. A que su padre, o en su caso su madre, asegure con hipo-teca especial, si pudiere, los bienes que no sean inmuebles pertene-cientes a los mismos hijos.
“Art. 202. Se entenderá que no puede el padre, o en su caso la madre, constituir la hipoteca de que trata el artículo anterior, cuando carezca de bienes inmuebles hipotecables.
“Art. 203. Si los bienes inmuebles que tuviesen los padres fue-sen insuficientes, constituirán, sin embargo, sobre ellos la hipoteca, sin perjuicio de ampliarla a otros que adquieran después, en caso que se lo exijan.
“Art., 204. Podrán pedir, en nombre de los hijos, que se hagan efectivos los derechos expresados en el artículo 201:
“1. Las personas de quienes procedan los bienes.
“2. Los herederos o albaceas de dichas personas.
“3. Los ascendientes del menor.
“Art. 205. El padre, o la madre en su caso, no podrán enaje-nar los bienes inmuebles del hijo en que les corresponda el usufructo o la administración, ni gravarlos, sino por causas justificadas de utilidad o necesidad y previa la autorización del juez del domicilio, con audiencia del ministerio fiscal.
“Art. 206. En caso de que las personas mencionadas en el ar-tículo 204 no pidan que se hagan efectivos los derechos expresados en el 201, podrá el fiscal solicitarlo de oficio.”
Después de la muerte de la primera esposa, y a menos y basta que el cónyuge superstite contrajera segundas nup-cias, no estaba bajo obligación legal alguna de prestar fianza para la debida dirección, cuidado y administración de la propiedad perteneciente a sus menores hijos, pero que es-taba bajo su custodia y dominio como administrador y usu-fructuario. Los únicos bienes que poseía Amy Pareñó al tiempo de su segundo- matrimonio aparentemente consistían de cinco o seis parcelas de terreno en Aguamanil y que as-cendían en conjunto a un área aproximadamente igual a la de las dos propiedades pertenecientes a sus menores hijos en Jobos. Cualquier propiedad parafernal de la primera esposa que le fuera entregada, de haberle entregado al-guna, parece haberse perdido ya. Befiriéndose a una situa-ción algo parecida, la Corte Suprema de Louisiana, en el caso de Cleveland v. Sprowl, 12 Rob. 172, dijo:
*69“Puede tratarse de una situación difícil; y quizás como hombres deberíamos estar dispuestos a simpatizar con los sentimientos expuestos por uno de los abogados del apelante en su alegato y al mismo tiempo deplorar la situación de un pobre huérfano cuya he-rencia ha sido dilapidada por su padre, y que ha quedado sin re-medio alguno al fallecimiento de éste. Pero tal es la ley. Como jueces, estamos obligados a obedecerla; y no nos sentimos autoriza-dos ‘para forzarla un poco’ como sugiere el abogado, aun cuando ello sea en bien de la justicia.”
Véanse además los casos de Handy v. Parkison, 10 La. 92 y State of Louisiana v. The Judge of the Parish of Orleans, 6 La. 363.
El juez de primera instancia sabía que Amy Pareñó, como administrador y usufructuario de los réditos deriva-dos de la venta de la propiedad de Jobos, no estaría sujeto a restricción o limitación en el uso o disposición que de los mismos hiciera, más allá de la obligación impuéstale por la ley de otorgar una hipoteca a favor de sus menores hijos sobre la propiedad inmueble de que era entonces dueño, o que él adquiriera posteriormente. La corte sabía que esta obligación, si no se cumplía voluntariamente, podía hacerse cumplir, o era de presumirse que así lo fuera, de serlo, sólo por el albacea testamentario de la esposa fenecida o por ciertos y determinados parientes, o, de lo contrario, como último resorte, y a falta de la actuación de cualquiera de dichas personas, por aquellas medidas que el fiscal estu-viera obligado a adoptar.
Quizás el otorgamiento de una hipoteca sobre los bienes inmuebles ya pertenecientes al peticionario pudo haberse establecido como un requisito previo para la enajenación de la propiedad en cuestión.
Posiblemente pudo haberse hecho alguna disposición en cuanto .a la custodia judicial de los réditos pendientes de reinversión. Pero, a decir lo menos, es dudoso que se en-cuentre un precedente en los anales de la jurisprudencia española para tales medidas de precaución en un caso de *70esta naturaleza. Bn verdad, no hay la indicación más re-mota de tal condición precedente en parte alguna de los procedimientos que culminaron en la venta de la finca que ahora está en controversia. Ni siquiera se le ocurrió a la corte de G-uayama exigir el otorgamiento de una hipoteca sobre la propiedad que iba a ser adquirida por Amy al tiempo de tal adquisición o posteriormente. El juez, em-papado del espíritu de los varios códigos en vigor en aquel tiempo, y depositando entera fe y confianza en la concien-cia paterna y en el natural cariño y afecto de un padre para con sus hijos, puso el cumplimiento de los deberes y obligaciones impuestas por la ley a Amy Pareñó, entera-mente sobre él de acuerdo con las disposiciones generales de dicha ley. Bajo tales circunstancias, el decir que el traspaso a Verges ni siquiera tenía la apariencia de un contrato suficiente para poner en movimiento la prescrip-ción de cuatro años dispuesta por el estatuto, envolvería una extensión única, así como una drástica aplicación de la regla de caveat emptor.
Hubo, desde luego, el entendido implícito de que Amy Pareñó adquiriría una propiedad mayor y de más valor, colindante con la que ya poseía en Aguamanil, y “de esa manera,” o a lo sumo, y en adición a tal adquisición, pro-cedería en la forma prescrita por la ley, “para afianzar lo que pertenece exclusivamente a sus citados hijos, con mu-cho más valor y aumento de los que hoy tienen los que pre-tenden vender.” Pero no puede hallarse insinuación al-guna del propósito de- siquiera exigir tal garantía en la parte dispositiva de cualquiera de las dos órdenes en cues-tión. La autorización para la venta de la propiedad que ahora se trata de reivindicar fue incondicional y sin res-tricciones.
Que éste fué entonces el entendido de todas las partes interesadas y por muchos años después, lo demuestran ter-minantemente la estipulación contenida en el documento pri-vado de igual fecha que las dos escrituras otorgadas en *711895; la mención de una obligación a este respecto por parte de Amy en el asiento hecho por Verges en el libro diario; el otorgamiento posterior de hipotecas a favor de los hijos menores, los ahora demandantes, sobre todas las propiedades de que era dneño Amy Pareñó, incluyendo la traspasada por él a Verges; la aceptación por los deman-dantes de dinero entregádoles en pago y saldo de nna o más de tales hipotecas; la aceptación por los demandantes del traspaso de nn número de propiedades más pequeñas de que era dueño Amy Pareñó, en pago y satisfacción de la obligación para el afianzamiento de la cual se constitu-yeron tales hipotecas; y la teoría de las dos acciones pri-meramente entabladas contra Amy Pareñó y Mateo Amorós, en las cuales los demandantes trataban de establecer la superioridad de la segunda hipoteca constituida a su favor por Amy Pareñó sobre la propiedad adquirida de Verges, sobre un gravamen anterior de igual naturaleza, igualmente creado por Amy Pareñó a favor de Amorós Hermanos.
No creemos necesario por ahora discutir la doctrina de elección de remedios o elaborar detalladamente las circuns-tancias tendentes a establecer la teoría de ratificación ale-gada por los demandados como defensa especial. Basta de-cir que la cuestión de ratificación vel non no depende de la cantidad de dinero o terreno recibida y aceptada por los demandantes, y que la doctrina de aplicación de pagos ño está envuelta, o que, de estarlo, no es un factor dominante en las circunstancias de este caso.
La finca de Jobos valía aproximadamente 3,000 pesos en la moneda entonces circulante. Durante la minoridad de los demandantes esta suma no devengó intereses. Las cinco fincas traspasadas a los demandantes por Amy Pareñó en 1906 por convenio mutuo tenían un valor de $2,500 y fue-ron aceptadas por esa suma en pago parcial o reembolso de determinada porción de la herencia que parece razona-blemente estar identificada como la partida representada en parte por la finca Adela. Al cancelarse la hipoteca sobre *72la parcela de 50 cuerdas que había pasado a otras manos, los demandantes, en 1910, reconocieron haber recibido de Amy Pareñó con anterioridad a esa fecha la suma de $1,500, siendo ésa la cantidad garantizada por dicha hipoteca. La corte inferior expresamente llegó a la conclusión de que el valor de la finca Jobos estaba incluido en la suma total para cuyo afianzamiento Amy constituyó una hipoteca so-bre todas sus propiedades en 1895. En el caso de Amy v. Amy, 15 D.P.R. 415, esta corte resolvió que la mera admi-sión de Amy Pareñó no era suficiente para establecer el hecho de que había recibido la propiedad parafernal de su primera esposa, cuyo valor representaba la mayor parte de la obligación garantizada por la hipoteca. De ser co-rrecta tal contención, entonces los demandados en el pre-sente caso tienen derecho al mismo albergue y comodidad que los que Mateo Amorós recibió de ellos en el pleito anterior. Pero fuera de tal admisión, no hay prueba en el presente caso de que Amy Pareñó jamás recibió propiedad alguna perteneciente a los demandantes, a no ser la que podría considerarse como perteneciente a ellos por razón de la enajenación de las 80 cuerdas traspasadas a Verges.
Es bueno añadir que la demandante Carmen Amy ftamú era menor de edad tanto en 1910 como en 1906. En 1906 estaba representada por José Lorenzo Castillo, esposo de Josefina, y en 1910,, por su padre Amy Pareñó.
Otro aspecto interesante del presente caso es la breve historia de la propiedad traspasada por Verges a Amy Pa-reñó después de la ejecución de la hipoteca de Amorós. En febrero de 1910, Luis Francisco Verges, con el fin de proteger los intereses de los demandantes o .por lo menos, los de Josefina, Carmen y Dolores Amy y Ramú, compró la finca Trinidad por la cantidad de $10,000 oro americano, a los postores a quienes les había sido adjudicada en la venta para la ejecución de la hipoteca, y entregó la pose-sión de la misma a Josefina y su esposo, José Lorenzo Castillo, de acuerdo con las condiciones enumeradas en una *73carta a Josefina de fecha 12 de marzo de 1910, que en subs-tancia son como signe:
Castillo y sn esposa pagarían mil dólares anuales y las contribuciones como canon de arrendamiento, y percibirían todos los beneficios derivados de sn administración de la ‘finca. Ellos tenían que sufrir cualquier pérdida que se oca-sionara. El canon anual se les acreditaría como plazo del precio de la compra de la finca por vía de reembolso por un período de diez años, sin intereses. Estos pagos serían acreditados a la cuenta de Josefina, Dolores y Carmen, con el entendido de que al expirar los diez años la propiedad les pertenecería. Al. fallecimiento de Josefina, terminaría el arrendamiento, pero su participación como condueña pa-saría a sus hijos. De morir Castillo, se vencería igual-mente el arrendamiento, ínterin se hiciera un reajuste en el cual, en caso de diversidad de criterio, prevalecería el de Verges. En caso del fallecimiento de Dolores o Carmen, los derechos de cualquiera de ellas o de ambas volverían a recaer en Verges, quien podía disponer de ellos según cre-yera conveniente. A. la muerte de Verges, sus herederos actuarían de acuerdo con sus intenciones en la forma indi-cada, o bajo condiciones más favorables, y en ningún caso menos favorables, para las tres hermanas.
En resumen, la carta expresa el deseo de que las her-manas estuviesen protegidas en cuanto fuese posible, y de-bían adquirir eventualmente la finca Trinidad y disfrutar de ella, y en caso de muerte, se evitaría en todo lo posible que la propiedad pasara a otras manos.
En noviembre del mismo año, Luis Francisco Verges otorgó testamento en el cual, después de hacer varios lega-dos, dejó el resto de sus bienes, incluyendo la finca Trinidad, a la esposa de Eugenio Marcelino Verges, y dejó de existir poco después.
En agosto de 1911, , Eugenio Marcelino Verges, como mandatario y apoderado de su esposa, traspasó la Trinidad a Josefina, Carmen y Dolores Amy Kamú. Al tiempo de *74este traspaso, Carmen tenía 21 años de edad. La escritura hace referencia a la carta del 12 de marzo de 1910, así como a nn convenio a que se llegó con respecto al otorga-miento de una escritura en consideración a la cantidad mencionada en dicha carta, pero de acuerdo con los térmi-nos y condiciones que más tarde se expresarían en el mismo documento, — no, como resolvió la corte inferior, por una suma que sería pagada en plazos anuales. La considera-ción que se especifica posteriormente es la suma de $10,000 que se reconoce haberse recibido con anterioridad a la fe-cha del otorgamiento de la escritura, y esta afirmación queda además explicada por la manifestación adicional de que Luis Francisco Verges había admitido el hecho del pago en la forma indicada en su referido testamento. No se presentó el testamento durante el juicio. Pero Josefina Amy y Ramú declaró como testigo de los demandados que sólo se bahía pagado el primer plazo del arrendamiento, y que la propiedad había llegado a poder de ella y de sus hermanas como un regalo.
Enrique Amy Pareñó falleció en febrero de 1912.
Luis Francisco Verges no compró la “Trinidad” con el fin de restituir a los demandantes el título legal de la misma. Tal título lo tenía Amy Páreñó, y no los deman-dantes, al tiempo del procedimiento ejecutivo hipotecario. La tendencia general de la carta arriba mencionada indica más bien la intención de proteger los intereses representados por la segunda hipoteca sobre la propiedad en cuestión hasta el límite de cualquier margen del valor • efectivo que pudiera haber en exceso de la suma de diez mil dólares. Esa carta no imponía obligación alguna a la esposa de Eugenio Marcelino Verges como legataria, y mucho menos a su esposo como mandatario y apoderado de ella, de trans-ferir la Trinidad en condiciones más favorables que las allí especificadas. Aunque los demandantes eran todos ma-yores de edad al tiempo de este traspaso, no se le ocurrió a ninguno de ellos investigar la validez o regularidad de *75los procedimientos que culminaron en la adquisición por los demandantes de cualquier interés en equidad o en de-recho que ellos pudieran haber tenido sobre la propiedad que les iba a ser traspasada. Si tuvieron alguna duda en cuanto a la validez del título que Verges había tenido por más de quince años, con anterioridad a aquella fecha, guar-daron discreto silencio.
No fue sino mucho después que Eugenio Marcelino Verges como mandatario y apoderado de su esposa, había re-nunciado al pago de $9,000 en pagos diferidos, como condi-ción precedente al traspaso de la Trinidad, hasta mucho después que los labios tanto de Verges como de Amy Pa-reñó habían sido sellados por la muerte, y hasta que la ac-ción ordinaria de nulidad había prescrito por el transcurso de más del doble del período estatutorio, desde que el me-nor de los demandantes había llegado a su mayoridad, e incidentalmente hasta mucho después de dictarse la decisión de la Corte Suprema de los Estados Unidos en el caso de Longpré v. Días, 237 U. S. 512 y la de este Tribunal en el caso de Del Rosario v. Rucabado, 23 D.P.R. 473, que se en-tabló el presente litigio. Bajo las circunstancias, y en au-sencia del testamento de Luis Francisco Verges, no necesi-tamos especular en cnanto al límite hasta el' cual hubiese quedado obligada la esposa de Eugenio Marcelino Verges por cualquier disposición en dicho documento con respecto al pago de tales plazos diferidos, no obstante el hecho incontrovertible de que jamás se hizo tal pago. Véase, sin embargo, Pagán et al. v. Sellés et al., 29 D.P.R. 821.
Es bueno recordar que el valor tasado de la “Adela,” asi como el de la “Trinidad” en 1895, lo era en pesos provincia-les españoles, y que cualquier dinero o propiedad que reci-bieron los demandantes después del cambio de soberanía lo fué en oro americano o su equivalente. No hay nada que demuestre que la Trinidad produjera en la venta de ejecu-ción más del tanto por ciento corriente del valor real, ni de que el comprador en tal venta obtuviera una ganancia en la transacción al disponer prontamente de la propiedad *76por $10,000. José Lorenzo Castillo y sn esposa estaban bastante satisfechos con pagar $1,000 anualmente y las con-tribuciones como canon de arrendamiento y con asumir cual-quier riesgo envuelto en esta aventura que se extendió por un período mayor de diez años. Los desastrosos resultados del ciclón de 1899 y los efectos inmediatos del cambio de soberanía sobre la industria de café, en notable contraste con el rápido aumento en valor de los terrenos costaneros propios para caña que siguió a la ocupación americana, son materias de historia local y de conocimiento general. No hay, por tanto, nada de asombroso en el hecho, si ello fuera un hecho, de que la “Trinidad” había depreciado algo en valor antes de que el título legal a la misma finalmente pa-sara a los hijos de Amy o de que en el ínterin la “Adela” llegara a valer muchas veces más de la suma en que fué ta-sada un cuarto de siglo antes de entablarse la presente ac-ción.
’ Tales circunstancias pueden servir para explicar el des-contento de los demandantes con respecto a las condiciones existentes, pero ni estos cambios radicales ni los aconteci-mientos que los provocaron pudieron ser previstos por un observador ordinario en 1895, y no puede presumirse que estuvieran en la mente de cualquiera de las partes intere-sadas en aquel entonces.
En abril de 1918, Enrique Amy Ramú vendió y traspasó a sus hijas Josefina, Dolores y Carmen su condominio pro-indiviso • de una cuarta parte de las cinco parcelas de te-rreno adquiridas de Amy Pareñó en 1906. Más tarde, es-tas parcelas fueron agrupadas con la Trinidad e inscritas en el Registro de la Propiedad como una sola finca. Des-pués de esto, la finca últimamente mencionada fue dividida en tres partes, distribuyéndose entre las tres hermanas.
Es casi incuestionable que los demandantes tuvieron pleno conocimiento de todos los hechos en que ahora descansan desde la fecha en que se entablaron los pleitos anteriores contra Amy y Mateo Amorós. La demanda en este caso, *77que designa a los herederos de Eugenio Marcelino Verges y Lapelleux como demandados, está fechada en septiembre 27, 1921, y de acuerdo con los autos ante nos, fue archivada en la corte de distrito el 27 de septiembre de 1920. Los demandados alegaron no sólo ratificación y la existencia de impedimento por elección de remedios, sino la prescripción estatutoria de cuatro años fijada para acciones de nulidad por el artículo 1268 del Código Civil.
Los apelados consistente y tesoneramente se agarran de la teoría de una substitución de garantías por la obligación personal de Amy Pareñó como el fundamento principal para la absoluta nulidad en que ellos insisten, y dicen:
“El extremo, que interesa sentar no es si Verges podía, o no, re-cibir una suma, o dar otra, si pensó en dejar tal o cual cantidad, a beneficio de los menores, o si era en nombre de generosos procede-res; el punto que interesa al Tribunal es si a los hijos menores de Enrique Amy y Pareñó tocaba garantizar la deuda de éste con Verges; que si la autorización judicial se hubiera pedido para que los menores garantizaran la deuda paterna, para la comodidad y mejor seguridad de Verges, seguramente no se hubiera encontrado un juez que autorizara una monstruosidad semejante. Lo que in-teresa es que se pidió autorización para vender los bienes, y así se obtuvo; y en vez de vender, se pusieron los bienes en garantía de la deuda paterna; y se simuló una venta, y se hizo una escritura falsa y fraudulenta; y los hijos perdieron sus bienes, sin ven-derlos.
“Nuestra tesis es ésta. Los menores no podían prestar consenti-miento para la venta, ni para otro contrato. Ese consentimiento tenía que prestarse por el padre. Pero éste no podía hacerlo sin la autorización judicial; la pidió para vender, y para vender se le dió. Y, separándose de la autorización, convirtiéndola en su propia uti-lidad y beneficio, no vendió, sino que garantizó su propia deuda. Y como no vendió, que era para lo que estaba autorizado, no consintió por los menores. Y si no consintió, no hubo contrato.”
La corte inferior, al interpretar las disposiciones preli-minares de las órdenes autorizando la venta, las cuales no estuvieron ante este tribunal en la apelación anterior, con-sideró la conclusión- a que se llegó entonces, que estaba ba-*78sada en las alegaciones de la demanda, como decisivas de la cuestión presentada por la evidencia qne se adujo en el juicio, aunque el juez sentenciador es algo más conservador y, basta ese punto, más digno de aplauso que el abogado de los apelados, tal como lo demuestra el siguiente extracto de la “Relación del Caso y Opinión” en que se basó la sentencia apelada:
“Como ya expusiéramos, el permiso concedido a Amy fué para comprar a favor de sus bijos y con tal compra afianzar, pero no afianzar en bienes particulares de la propiedad de su padre, el im-porte de bienes vendidos, pues con ello, lejos de beneficiarse los menores, salían perjudicados, cambiando derechos de dominio por derechos reales más o menos efectivos.
“Y siendo esto así, hay que convenir en que Amy Pareñó no cumplió con la orden del Juzgado de Primera Instancia de G-uayama.
“La cuestión legal de si tal falta envuelve la nulidad o la in-existencia del contrato de 12 de marzo de 1895 es un punto resuelto ya a nuestro juicio por la Corte Suprema de Puerto Rico, quien por conducto de su Hon. Juez Sr. Adolph G. Wolf y al resolver las excepciones previas propuestas contra la demanda, cuestión que fué objeto de apelación ante dicho Tribunal, se expresó del modo si-guiente :
“ ‘En su capacidad representativa como padre de los demandan-tes el referido Amy sólo tenía derecho a vender la indicada finca por una causa que pasa a sus hijos o a él mismo como su represen-tante. Él no tenía derecho a vender la propiedad por una causa que se admite se trasmitió a él exclusiva y personalmente. No du-damos de la actual buena fe de Amy o Verges, pero cuando Amy obtuvo autorización judicial para la venta de la propiedad a fines de utilidad y necesidad y entonces la traspasó en garantía de una deuda suya, se engañó a la corte y se perpetró un fraude contra los herederos menores.
“ ‘ Amy no podía, en su capacidad representativa, cancelar la obligación principal o sea su misma deuda mediante un traspaso de la finca de sus hijos que no obtuvieron ningún beneficio. La corte de distrito declaró que era válido el contrato y a la vez que la acción para su nulidad había prescrito. El contrato era inexis-tente y todos los hechos que constituyen su absoluta nulidad eran conocidos de todas las partes.’ ”
*79La proposición de que “el permiso concedido a Amy fue para comprar a favor de sus hijos,”- — si con ello se quiere decir que a ellos se les había de designar como ce-sionarios en la escritura de enajenación o que la propiedad recientemente adquirida iba a ser traspasada a Amy Pa-reñó como representante legal de sus menores hijos y ex-presamente a favor de ellos — no está sostenida por tal frase o su equivalente, ni en la materia inductiva contenida en cualquiera de las órdenes permisivas en cuestión o en la única petición para tal autorización judicial ahora dispo-nible como una ayuda para la interpretación. En verdad, la cuidadosa omisión de tal manifestación en la referida solicitud es demasiado conspicua para haberse escapado de la atención de cualquier ñscal o juez que considerara ne-cesaria la inclusión de tal disposición para proteger a los menores al cuidado y custodia de su padre, o adecuada en tales circunstancias de acuerdo con las leyes vigentes en aquel tiempo.
Las dos órdenes no sólo se basaron en la petición de Amy Pareñó, sino que también, y en primer término, sobre hechos que se desprendían de las declaraciones de testigos. La petición expresamente se refiere a una transacción ya arreglada o convenida con Eugenio Marcelino Verges, se-gún la cual se aumentaría considerablemente el valor de la propiedad que estaba por venderse. El propósito del peticionario, claramente expresado en la petición, era ad-quirir otra propiedad colindante con, o contigua a, la que ya él poseía, no sus hijos menores, en Aguamanil, aumen-tando así el valor de la propiedad a que se ha hecho men-ción últimamente. Este aumento en valor de la propiedad de que era ya dueño Amy Pareñó, no sus menores hijos, era lo que “en su día” redundaría en beneficio de dichos menores, inás bien que en beneficio de cualquiera otra persona. Se dijo en la petición que algunos testigos declara-rían sobre el hecho de que la propiedad que se iba a vender no valía más que la cantidad en que se había com-*80prado, y que por virtud del convenio pendiente con Verges, se aumentaría el valor de la misma. Esta es la razón en realidad la tínica razón, señalada por el peticionario para la conclusión a que llegó y que sometió a la corte, al efecto de que la enajenación en perspectiva sería aconseja-ble y ventajosa para los menores.
Ante esta franca exposición de un fin o propósito de-terminado, en unión de la referencia específica a los arre-glos ya convenidos para efectuar el plan propuesto, así como la revelación deliberada de la identidad del individuo con quien se había acordado tales arreglos, no ha de pre-sumirse fácilmente que Amy Pareñó y Verges se perjura-ran o suprimieran cualquiera de los hechos esenciales, cir-cunstancias o detalles envueltos en el convenio sometido a la corte para su aprobación. Aparentemente, ellos eran los únicos testigos en cuanto a estos extremos entonces disponibles, y no tenemos motivo alguno para asumir que ninguno de ellos ocupara la silla testifical. Por el contra-rio, ambas órdenes proclaman que, “la certeza de la con-veniencia de la venta de que se trata” se acreditó por la declaración de testigos que declararon durante el juicio, y la resolución del 20 de diciembre agrega “por ser benefi-cioso para los menores.” La primera de las dos resolu-ciones indica que la prueba aducida durante la vista de-mostró que la propiedad que iba a ser vendida no valía más de 1,500 pesos, y que “por efecto de la negociación para la compra de otros (terrenos) colindantes a la hacienda de café ya mencionada,” alcanzarían un valor de 3,500 pesos. Estas conclusiones a que se llegó en julio de 1893 anticipaban en forma general los asientos hechos por Verges en marzo de 1895 al consumarse la negociación a que hicieron referencia los testigos y el juez de primera instancia. Y la otra conclusión respecto a la “utilidad” de la enajenación propuesta la basó el juez de primera instancia directamente sobre este aspecto del negocio que estaba pendiente entre Amy Pareñó y Verges. Estas con-*81clusionés deben interpretarse en relación con la manifesta-ción precedente contenida en la orden respecto al propó-sito de Amy Pareñó de adquirir otra propiedad colindante con la qne ya poseía en Aguamanil, garantizando en esta forma oportunamente los intereses de sus menores hijos. Interpretadas en este sentido, no puede resolverse que im-pliquen que el título de la propiedad recientemente adqui-rida recayera directa e inmediatamente en los menores como condición precedente a la consumación de la propuesta transacción. En conjunto, esa transacción envolvía la ena-jenación de una propiedad que valía aproximadamente 3,000 pesos, a cambio de otra que se decía valer entonces 30,000 pesos. Según lo demuestra la última conclusión que aca-bamos de mencionar, y según lo demuestran acontecimien-tos posteriores que están más o menos en armonía con dicha conclusión, a los menores se les acreditaba una suma aproximadamente igual al doble del valor de la finca de Jobos, la que sería garantizada en su día en forma ade-cuada por el padre. La idea de que el padre tuvo la in-tención de adquirir directamente para los menores y a nombre de ellos una propiedad cuyo valor era diez veces mayor que el de la que ya les pertenecía y que iba a ser enajenada, está enteramente en conflicto con el propósito del padre, al adquirir una finca mayor, de aumentar el valor de las propiedades ya poseídas por él, y garantizar así en su día los intereses de tales menores. La adquisición de tal finca de mayor extensión directamente para los me-nores y a nombre de ellos no solamente duplicaría el valor de la propiedad ya poseída por ellos, según lo tuvo en mente el juez que autorizó el traspaso, ni simplemente ga-rantizaría “lo que pertenecía exclusivamente a sus citados hijos, sino que decuplicaría los intereses anteriores y ob-viaría la necesidad de prestar garantía por la substitución del completo y absoluto dominio de la propiedad recibida a cambio de lo que hasta entonces había pertenecido exclu-sivamente a dichos menores. En lo que a Verges concernía, *82el resultado fué una mera permuta. El se deshizo de una propiedad y adquirió otra. Pero desde el punto de vista de' Amy Pareñó y sus hijos, la situación era muy distinta. El título legal de la finca de Jobos pertenecía a los meno-res; el usufructo, al padre. Los menores habían de des-prenderse de su título legal, y el padre, de su usufructo. A fin de compensar a los menores por la pérdida de su tí-tulo, el padre tenía que asumir una obligación montante al doble del valor de la finca de Jobos, y en su día, prestar la garantía correspondiente para el cumplimiento de su obli-gación. El contexto de la segunda orden, rigiéndose por el de la petición, al exponer el fin del doble traspaso pro-puesto, deja poco lugar a dudas en cuanto a este respecto. Si la corte o las partes en la transacción propuesta hubie-sen tenido en mente un cambio de títulos y nada más, en-tonces no habría habido necesidad de la elaborada explica-ción respecto a cómo el valor de la propiedad que ya per-tenecía a los menores iba a ser aumentado, o de limitar la cantidad de tal aumento al 100 por ciento de ese valor, o de dar a la transacción la forma de una doble venta. Y si el plan de la doble venta era indispensable o no, o sí de todos modos era o no adaptable con el fin de llevar a efecto lo proyectado, es cuestión que no nos concierne, en ausen-cia total de algo que indique la intención de parte de Amy Pareñó o de Verges de tergiversar los hechos o de enga-ñar a la corte, y a falta de algo que demuestre que la corte fué en realidad engañada, ya fuera intencionalmente o en alguna otra forma. Tampoco puede alegarse con éxito que el recurrir a un doble traspaso en forma de una doble venta, como mera cuestión de conveniencia, es un indicio de fraude, cuando tanto la corte como el fiscal estaban en-teramente al corriente de todos estos hechos. La circuns-tancia a que da énfasis el juez sentenciador en el presente caso, de que Amy Pareñó se refirió en su petición al pe-queño grupo de fincas entonces poseídas por él como la “Trinidad,” es igualmente inadecuada para crear confusión *83en nna mente despejada. El hecho de que el dneño de una pequeña parcela de terreno llamada la “Trinidad” diera el mismo nombre a un predio colindante de mayor exten-sión, al adquirirlo, no constituye nn fundamento satisfacto-rio de sospecha ni un motivo adecuado de aturdimiento.
En lo que se refiere a los menores, según hemos dicho ya, la ,causa (consideration) fué la obligación asumida por el padre que representaba una cantidad del doble del valor de la propiedad que iba a ser enajenada, juntamente con la enormemente aumentada responsabilidad financiera y la ha-bilidad aparente del padre de prestar la garantía adecuada para el cumplimiento de esa obligación, así como la expec-tativa razonable de que prontamente procedería a cumplir con los deberes impuéstoles por la ley vigente. Dé ahí la estipulación a que llegaron Amy y Verges, contenida en el documento privado de igual fecha, al efecto de que Amy se entendería con sus hijos, no como erróneamente se tra-dujo en 15 P.R.R. 399, “para el traspaso legal a ellos de la propiedad,” {“for the legal transfer to them of the property,’’) sino “para transferir su propiedad de una a la otra estancia en forma legal.” De ahí además la perfecta compatibilidad entre las otras dos manifestaciones que de lo contrario serían enteramente irreconciliables hechas por Verges en los asientos del libro diario, supra. En el primero de estos asientos, Verges, considerando la cuestión como una transacción entre él y Amy, habla de ella como un mero cambio de propiedades. Pero el párrafo final del segundo asiento hecho al mismo tiempo, descubre el ver-dadero aspecto de la transacción, como que se efectuó en-tre Verges y “los hijos de Tututa:”
“E. M. Verges, Cuenta Capital. Por rebaja en estimación que bago en la cuenta de Amy por virtud de esta transacción siendo este sacrificio a favor de los hijos menores de Tututa y debe su padre afincar en la finca de café en G-uamaní, $3,467.86. (Total) $6,667.86.”
*84No es respuesta a este aspecto de la situación, decir que Amy Pareñó no podía entrar en tal convenio con sus hijos, por la sencilla razón de que ellos estaban representados directamente por la corte, de la cual el padre había solici-tado autorización judicial para el traspaso en perspectiva, autorización que necesariamente envolvía e incluía la apro-bación y aceptación de la causa en cuestión. El tiempo, la manera y el método en que esta obligación principal iba a ser garantizada, habiendo sido dejados por la corte ente-ramente a Amy Pareñó, con sujeción únicamente a los principios generales y a las disposiciones de la ley, cuales-quiera irregularidades o defectos de la hipoteca que él cons-tituyera posteriormente no podían tener efecto retroactivo para hacer que el título que ya pertenecía a Verges fuera absolutamente nulo.
O, asumiendo para los fines de la argumentación la bon-dad de la teoría en que insisten los apelados, de que el traspaso original de la “Trinidad” en 1886 no era otra cosa que una especie de venta con pacto de retro (Welsh mortgage), entonces el levantamiento de esa garantía en 1895 y la aceptación por parte de Verges de la propiedad de Jo-bos en completo pago y satisfacción de la obligación de Amy con él, podría considerarse como equivalente a una cesión en equidad de tal deuda, lo que constituiría una causa proveniente de Verges a los menores hijos de Amy Pareñó, quienes en un caso dado, como resultado de tal transacción, bien fuera por cesión o subrogación, quedarían más tarde substituidos en lugar de Verges.
Por tanto, no necesitamos, como ya hemos indicado, de-tenernos a discutir la doctrina más o menos dudosa de elección de remedios, ni basar nuestra decisión, como en casos anteriores de esta naturaleza, directamente sobre cual-quier ratificación implícita por parte de los demandantes de la transacción en que estaba envuelta la enajenación de su propiedad. No obstante, la prueba aducida por los de-mandados en apoyo de su defensa sobre este fundamento, *85ha suministrado ima base mejor sobre la teoría de ratifica-ción que la que fue sentada en algunos casos anteriores, como por ejemplo, el de Torrellas v. Santos et al., 34 D.P.R. 90, en que la mayoría de los jueces de esta corte a su vez llegó a la conclusión de que “la prueba sobre la confir-mación o ratificación era más robusta que en el caso de Díaz Lienza confirmado recientemente por la Corte de Cir-cuito de Apelaciones, Primer Circuito, 285 Fed. 132.”
Para los fines de esta opinión puede admitirse, sin que lo resolvamos, que al llegar a su mayoridad y dentro de los cuatro años subsiguientes, los demandantes pudieron ha-ber presentado una acción de nulidad, no obstante la auto-rización judicial que no imponía restricción alguna para la enajenación de su propiedad. Pero la sentencia dictada por la corte inferior en la presente acción reivindicatoria debe sostenerse o revocarse en virtud de la proposición de que la enajenación en cuestión no sólo era anulable sino en-teramente nula. Esa proposición descansa a su vez pri-mero, sobre la teoría de una substitución de garantías, y, segundo, sobre la hipótesis alternativa de una falta abso-luta de causa. La primera de estas dos contenciones es enteramente insostenible. La segunda es algo más plausible, pero, igualmente, como hemos demostrado, carece de fundamento.
No necesitamos disculpar al fiscal y el juez de primera instancia de Gfuayama por haber dejado de' prever y antici-parse en 1895 la posibilidad de una substitución por Amy Pareñó de una segunda hipoteca por un primer gravamen sobre la propiedad que iba a ser adquirida de Verges. No perdonamos indiferencia alguna por parte del juez y del fiscal al defender los mejores intereses y el bienestar de los menores, si tal indiferencia puede razonablemente infe-rirse de la omisión de un requisito del otorgamiento de una primera hipoteca sobre tal propiedad como condición pre-via para que el título de la finca de Jobos pasara a Verges. A falta de tal requisito, el que posteriormente Amy Pareñó *86dejara de prestar la garantía correspondiente para el cum-plimiento de la obligación asumida por él fue a lo sumo una falta parcial de causa, y no una ausencia total de causa. Pero aún si no hubiese existido causa, según se interpreta esa palabra por la jurisprudencia americana y británica, habría amplio campo para una disquisición sobre posibles distinciones que habría que hacer entre la causa buena, su-ficiente y de valor {good, sufficient and valuable consideration) del derecho común y la “causa” del contrato de la Ley Civil.
Las dos órdenes autorizando la venta siguen la fraseo-logía de la petición presentada por Amy Pareñó. La pala-bra “enajenación” sólo se usa una sola vez. Pero no apa-rece que la petición fuera redactada por el peticionario, y no hay presunción alguna de que así lo fuera. Por el contrario, una disposición de la hipoteca constituida poste-riormente por Amy a favor de sus menores hijos explica los dos procedimientos distintos,- uno en relación con cada una de las dos parcelas de terreno pertenecientes a dichos menores, como que se debió al hecho de que el asunto ha-bía sido confiado a un amigo o a otro representante, quien, debido a una mala interpretación, dejó de incluir una de las dos propiedades en la petición original. Incidentalmente, Amy hace mención de su falta de familiaridad con los deta-lles de forma y procedimiento en tales materias como una de las razones que tuvo para poner el asunto en manos de un mandatario. Pero si la idea de una doble venta como la forma legal adecuada a que debía reducirse la transac-ción, se originó en la mente de Amy o si fue el plan artificial de algún principiante en la materia, poseído de un concepto estrecho de las posibilidades latentes envueltas en la adaptación a las circunstancias de fórmulas estereotipa-das de traspaso, no es cuestión de gran importancia. No se recurrió a la propuesta forma de traspaso, si ésta no se adaptaba al fin perseguido, como un antifaz para ocultar una conspiración y un fraude a la corte, sino que la misma. *87era, a lo sumo, una forma poco hábil de cumplir un propó-sito descubierto y claramente definido.
La teoría de la corte inferior de que el juez de primera instancia tuvo en mente un traspaso directamente a los me-nores o a Amy Pareñó, a nombre de ellos, como represen-tante legal, no sólo envuelve la interpolación de semejante disposición en las dos órdenes que constituían la autoriza-ción judicial, sino que es claramente incompatible tanto con el tenor general y el efecto de dichos dos documentos y con todo detalle que en alguna forma se relacione con la cues-tión de tal intención. Bajo las circunstancias de este caso, resolver que el traspaso a Verges era absolutamente nulo sencilla y únicamente porque no fué una venta en el sen-tido estricto y técnico de la palabra, de acuerdo con la teo-ría de que la autorización judicial para una venta excluyó la idea de otra clase o forma de enajenación, sería hacer una distinción sin ninguna diferencia apreciable en cuanto al fin, intención o resultado, confundir la sombra con el ob-jeto y substituir un tecnicismo legal superficial por la jus-ticia substancial.
Se revoca la sentencia apelada y se declara sin lugar la demanda.
El Juez Asociado Sr. Wolf disintió.

 Véase el final del torno.